uniform issue list internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to op e ep t date may xxxxxxxx xxxxxxxxx xxxxxxxxx legend state a xxxxxxxx employer m xxxxxxxx plan x xxxxxxxxxkx re ruling_request on behalf of xxxxxxx dear sir madam this is in response to correspondence dated date as supplemented by a facsimile dated march requested a private_letter_ruling concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code and of certain contributions to plan xx in which you is plan x a political_subdivision of state a you submitted the following facts and representations state a employer m established plan x for employees of state a and its political subdivisions internal_revenue_code the code mandatory for all current active eligible employees and future employees resolved to pick up the mandatory employee contributions to plan x on behalf of its employees states that the employee contributions will be paid_by the employer in lieu of contributions being paid_by the employee is qualified under sec_401 of by a resolution dated june participation in plan xx employer m the resolution specifically is xxxxx pursuant to the above-referenced resolution the pick up was at which time employer m began making the in lieu of employees making such employees do not have the option of receiving the effective july contributions directly to plan x contributions pick up contribution in cash instead of having the contribution paid directly to plan x based on the foregoing facts and representations you request a private_letter_ruling that the proposed pick up satisfies the requirements of sec_414 of the code and therefore employees may exclude from current gross_income for federal_income_tax purposes contributions made by employer m to plan x on their behalf sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if a plan determined to be qualified under sec_401 plan is established by a state government or subdivision thereof and the employer the contributions are picked up by such contributions are made to a political the for purposes of the application of sec_414 of the it is immaterial whether an employer picks up contributions code through a reduction in salary an offset against future salary increases or a combination of both the federal_income_tax treatment to be accorded in that revenue_ruling the of the code is specified in revenue contributions which are picked up by the employer within the meaning of sec_414 ruling c b employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees that under the provisions of sec_3401 a the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees salaries with respect to such picked-up contributions revrul_77_462 concluded that the school the revenue_ruling held further the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 c b ruling that the following two criteria must be met these revenue rulings established and revenue the employer 1981_1_cb_255 xxxxx must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and given the option of choosing to receive amounts directly instead of having them paid_by the employer to the pension_plan furthermore it contributions through a reduction in salary an offset against future salary increases or a combination of both is immaterial whether an employer picks up the employee must not be in order to satisfy revenue rulings and with provides that the required specification of designated respect to particular contributions revrul_87_10 c b employee contributions must be completed before the period to which such contributions relate contributions being paid_by the employer are actually employee contributions paid_by the employee and recharacterized at date contributions that are paid_by the employing unit retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 h of the code a later thus the retroactive specification of designated employee the designated employee ie the if not the resolution adopted by employer m satisfies the criteria set forth in revenue rulings and that the contributions although designated as employee contributions are to be made by employer m employees and such contribution amounts directly that the employees may not elect to receive in lieu of contributions by the accordingly we conclude that the proposed pick up plan satisfies the requirements of sec_414 of the code because the amounts picked up by employer m satisfy the requirements of sec_414 of the code they will be treated as employer contributions and will not be included in the gross_income of employees in the year in which such contributions are made the effective date for the commencement of any proposed pick-up cannot be any earlier than the later of the date the final resolution is signed or the date it is put into effect therefore the above ruling applies to contributions picked up by employer m on or after date employer m has not requested a ruling and the internal_revenue_service reaches no conclusion in this letter as status of plan x sec_414 of the code a governmental_plan within the meaning of to the as athe xxxxx this ruling is based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act amounts in question are being paid pursuant to a salary reduction agreement within the meaning of sec_3121 b no opinion is expressed as to whether the sincerely yours sora jahn swieca nief employee_plans technical branch enclosures copy of this letter deleted copy of this ruling notice
